EXHIBIT 1 TRANSACTIONS DURING THE PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the NASDAQ Global Market.The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Quantity 9/24/2012 Sale 1 9/25/2012 Sale 2 9/26/2012 Sale 3 9/27/2012 Sale 4 9/28/2012 Sale 5 10/1/2012 Sale 6 10/2/2012 Sale 7 10/3/2012 Sale 8 10/4/2012 Sale 9 10/5/2012 Sale 10 10/8/2012 Sale 11 10/9/2012 Sale 12 10/10/2012 Sale 13 10/11/2012 Sale 14 10/12/2012 Sale 15 1 This transaction was executed in multiple trades at prices ranging from $10.95 – 11.18. 2 This transaction was executed in multiple trades at prices ranging from $11.07 – 11.25. 3 This transaction was executed in multiple trades at prices ranging from $11.05 – 11.20. 4 This transaction was executed in multiple trades at prices ranging from $11.25 – 11.64. 5 This transaction was executed in multiple trades at prices ranging from $11.50 – 11.62. 6 This transaction was executed in multiple trades at prices ranging from $11.50 – 11.70. 7 This transaction was executed in multiple trades at prices ranging from $11.25 – 11.47. 8 This transaction was executed in multiple trades at prices ranging from $11.22 – 11.30. 9 This transaction was executed in multiple trades at prices ranging from $10.98 – 11.08. 10 This transaction was executed in multiple trades at prices ranging from $11.00 – 11.12. 11 This transaction was executed in multiple trades at prices ranging from $11.10 – 11.12. 12 This transaction was executed in multiple trades at prices ranging from $11.07 – 11.25. 13 This transaction was executed in multiple trades at prices ranging from $11.09 – 11.22. 14 This transaction was executed in multiple trades at prices ranging from $11.20 – 11.30. 15 This transaction was executed in multiple trades at prices ranging from $11.34 – 11.51. 10/15/2012 Sale 16 10/16/2012 Sale 17 10/17/2012 Sale 18 10/18/2012 Sale 19 10/19/2012 Sale 20 10/22/2012 Sale 21 10/23/2012 Sale 22 10/24/2012 Sale 10/25/2012 Sale 23 10/26/2012 Sale 24 10/31/2012 Sale 25 11/1/2012 Sale 26 11/2/2012 Sale 27 11/5/2012 Sale 28 11/6/2012 Sale 29 11/7/2012 Sale 30 11/8/2012 Sale 31 16 This transaction was executed in multiple trades at prices ranging from $11.25 – 11.35. 17 This transaction was executed in multiple trades at prices ranging from $11.21 – 11.32. 18 This transaction was executed in multiple trades at prices ranging from $11.25 – 11.30. 19 This transaction was executed in multiple trades at prices ranging from $11.25 – 11.33. 20 This transaction was executed in multiple trades at prices ranging from $11.00 – 11.18. 21 This transaction was executed in multiple trades at prices ranging from $11.04 – 11.17. 22 This transaction was executed in multiple trades at prices ranging from $11.01 – 11.10. 23 This transaction was executed in multiple trades at prices ranging from $11.21 – 11.45. 24 This transaction was executed in multiple trades at prices ranging from $11.30 – 11.47. 25 This transaction was executed in multiple trades at prices ranging from $11.45 – 11.65. 26 This transaction was executed in multiple trades at prices ranging from $11.92 – 12.30. 27 This transaction was executed in multiple trades at prices ranging from $12.25 – 12.40. 28 This transaction was executed in multiple trades at prices ranging from $12.23 – 12.67. 29 This transaction was executed in multiple trades at prices ranging from $12.18 – 12.25. 30 This transaction was executed in multiple trades at prices ranging from $11.90 – 12.10. 31 This transaction was executed in multiple trades at prices ranging from $12.09 – 12.15.
